Title: From Alexander Hamilton to James McHenry, 26 September 1799
From: Hamilton, Alexander
To: McHenry, James


          
            Sir,
            New york Sept. 26th. 1799
          
          I send you an extract from Col. Parker’s letter of the sixteenth of this month. "No officer has yet been appointed to fill the vacancy of John C. Williams, nor have I heard anything of Richard Taylor who was appointed vice wells—The companies suffer considerable inconvenience from the want of their compliment of officers." He has been directed to write to Mr. Taylor if he can discover his residence—
          With great respect I am, Sir
        